Citation Nr: 0206550	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation of tardy 
ulnar nerve palsy on the right side, currently rated 
noncompensably disabling, to include restoration of a 30 
percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1980 to October 1992.

This case returns to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Board which remanded this 
claim for further development.  This case originally came to 
the Board on appeal from a rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the veteran's evaluation 
for tardy ulnar nerve palsy on the right side from 30 percent 
disabling to noncompensable.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in February 1998.  In February 
1999, the Board remanded the case for procedural purposes.  
The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in November 2000.  That 
hearing was conducted under the authority of the Chairman of 
the Board.  A transcript of the hearing is on file.  
Development of the claim and contentions advanced have 
resulted in the characterization as set forth on the title 
page.


FINDINGS OF FACT

1.  By a September 15, 1997 rating decision, the RO reduced 
the evaluation for appellant's tardy ulnar nerve palsy on the 
right side, from 30 percent to 0 percent, effective December 
1, 1997.

2.  The 30 percent rating for tardy ulnar nerve palsy on the 
right side had been in effect since October 20, 1992.

3.  The rating reduction was based on the results of a May 
1997 VA neurological examination which found that the veteran 
did not demonstrate tardy ulnar nerve palsy on the right 
side.  This exam was comparable to the examination that 
resulted in the assignment of the prior rating.

4.  All procedure in the reduction was followed and the 
reduction was proper.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for tardy 
ulnar nerve palsy on the right side have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, Code 8516 (1990-
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the proposed July 1997 rating 
action, and the appealed September 1997 rating action, and 
were provided a Statement of the Case dated November 1997, 
and two Supplemental Statements of the Case dated June 1998 
and July 2001, as well as Board Remands dated February 1999 
and January 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated May 1997 
and January 2001.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

This appeal arises out of the veteran's disagreement with a 
decision by the RO to reduce the rating assigned to his 
right-sided tardy ulnar nerve palsy.  The veteran contends 
that he continues to experience pain and numbness due to his 
right-sided tardy ulnar nerve palsy.  It is essentially 
contended that there has been no change in the symptoms 
warranting a reduction.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the rating 
schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  38 C.F.R. § 3.344(a).  It is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Id.

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  Id.

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Id.

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability. Id.

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "rating 
continued pending reexamination _____ months from this date, 
§ 3.344."  38 C.F.R. § 3.344(b).  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24, or 30 months will be allowed to elapse before 
the reexamination will be made.  Id.  The provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
which have continued for long periods at the same level (5 
years or more). 38 C.F.R. § 3.344(c).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.

The United States Court of Appeals for Veterans Claims 
(Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (2001) provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. § 
3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  In the instant case, as the effective date 
of the 30 percent rating was October 20, 1992, and the 
effective date of the reduction was December 1, 1997, the 
veteran's rating has been in effect fore more than five 
years, and the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

The Board in reviewing this case must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13 (2001); see also Brown v. Brown, 5 
Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

Historically, service connection was established for tardy 
ulnar nerve palsy on the right side at a 30 percent 
evaluation by a rating decision dated August 2, 1994. 
(It should be noted that the veteran, by a rating decision 
dated November 30, 1993, was granted service connection for 
the residuals of a right elbow injury at a 20 percent 
evaluation.  This evaluation continues to this day, and is 
not the subject of this appeal.)  The August 1994 decision to 
grant a separate 30 percent evaluation for right sided tardy 
ulnar nerve palsy, effective October 20, 1992, was based on 
the results of a March 1994 VA neurological examination which 
found that the veteran had a tardy ulnar palsy secondary to 
compression of the right ulnar nerve at the elbow secondary 
to repeated trauma.  There was noted to be weakness of 
handgrip.

In this case, the RO proposed, in July 1997, to reduce the 
schedular rating for the veteran's right-sided tardy ulnar 
nerve palsy from 30 percent to noncompensable.  This was 
based on a May 1997 decision to be discussed below.  The 
appellant was notified of this proposed reduction on July 8, 
1997; he was also notified that he had 30 days to request a 
hearing and 60 days to submit additional evidence.  In 
September 1997, the RO, having received no further evidence,  
reduced the disability evaluation for the veteran's right 
sided tardy ulnar nerve palsy from 30 percent to 
noncompensable, to take effect on December 1, 1997.  The 
veteran was notified of this reduction by letter dated 
September 24, 1997.  Accordingly, making the reduction 
effective from December 1, 1997 was proper under the 
regulation.  In this case, then, the RO applied the 
regulations regarding the procedure for reductions in ratings 
properly.  The question that remains is whether the evidence 
on which the reduction was based supported the reduction 
under 38 C.F.R. § 3.344 (2001).  The relevant evidence of 
record includes the reports of VA outpatient treatment and 
examinations, and the testimony of the veteran.

The veteran received an EMG test for his right arm in May 
1997.  The examiner at that time noted no spontaneous 
activity, with inertional activity, MUAP morphology, 
amplitude, duration, recruitment, and interference pattern 
within normal limits.  The right medial nerve studies were 
within normal limits.  The B ulnar cubital segmentation 
studies- segmental latencies across the elbow were within 
normal limits.  The ulnar classic studies were within normal 
limits.  The ulnar F-waves were symmetric and within normal 
limits for age and arm length.  The right median and ulnar 
nerves were within normal limits on testing.  The examiner's 
impression was of no electrodiagnostic evidence of a right 
ulnar neurapraxic lesion at the forearm or elbow.

X-rays taken of the veteran's right elbow dated May 1997 
showed degenerative spurring at the elbow joint at both the 
radiohumera; and the numeroulnar joints with some narrowing 
of the joint space.  No definite joint effusion was noted.  
Possible small loose bodies could not be excluded.  The 
doctor's impression was of degenerative joint disease at the 
elbow.

The veteran received a VA examination in May 1997.  The 
report of that examination indicates that the veteran 
complained of stiffness and pain of the right elbow with 
reduction in range of motion.  Upon examination, the 
veteran's right elbow was found to be unable to extend to the 
zero degree position.  It could be extended to the 15 degree 
position and from there it could be flexed to 90 degrees.  
Supination of the right forearm was from 0 to 60 degrees.  
Pronation was from 0 to 60 degrees.  There was a five-inch 
scar over the lateral aspect of the right elbow.  The 
examiner noted that there appeared to be some degenerative 
arthritic deformity of the joint.  The examiner's impression 
was of residuals of an injury to the right elbow, 
postoperative status, with degenerative arthritis.

The veteran received a further VA neurological examination in 
May 1997.  The report of that examination indicates, in 
relevant part, that the veteran reported symptoms 
predominantly of elbow pain on the right side.  He also 
described numbness extending all the way from his right 
shoulder into his entire right hand, intermittently, which he 
felt had worsened some since his last rating.  He reported 
that he was diagnosed as having a tardy ulnar palsy on the 
right side, and surgical release of the right ulnar nerve was 
recommended, but that he did not wish to have this done.  He 
reported that he does not lift heavy objects or perform 
strenuous activities such as push-ups with his right upper 
extremity.

Upon examination, the veteran was noted to have a well healed 
scar of the lateral aspect of the right elbow, not over the 
ulnar nerve.  The veteran was found to be able to extend his 
right elbow to 150 degrees and flex it back to 80 degrees.  
He was able to rotate the right forearm through an arc of 120 
degrees.  No atrophy or fasciculations were appreciated in 
any muscles in the upper extremities.  Strength and muscle 
tone of all major muscle groups appeared to be within normal 
limits in the upper extremities.  Pain, touch, and 
proprioception were intact.  Biceps and triceps tendon jerks 
were 2+ and symmetrical.  The examiner's impression was of 
subjective numbness and weakness of the right upper extremity 
with the numbness being described not following the 
distribution of the right ulnar nerve.  There was no object 
neurological deficit at that time of the right upper 
extremity.  The examiner noted the findings of EMG testing, 
which found no tardy ulnar palsy at that time.

Motor and sensory conduction and F-wave studies of the right 
and left median and the right ulnar nerves was performed in 
September 1997.  The report of that examination indicates 
that all motor and sensory conduction and F-wave studies on 
all three upper extremity nerves studied were within normal 
limits.  The doctor's impression was that nerve conduction 
screen of both upper extremities revealed no evidence of 
carpal tunnel syndrome, right ulnar nerve compression in the 
cubital tunnel, or peripheral neuropathy.

Outpatient treatment records dated December 1997 and January 
1998 indicate that the veteran continued to complain of pain 
and numbness of the right elbow.

The veteran received a hearing before the RO in February 
1998.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported that he does not feel he has 
the strength he used to have in his right hand and arm.  He 
indicates that he has trouble with numbness and tingling of 
the hands approximately twice a week.  He reported doing 
exercises with his arm every morning in an attempt to keep 
his arm strong.  He indicated that he did many things with 
his left arm now that he used to do with his right.  He 
reported having problems doing things such as writing notes, 
dropping things, and buttoning his shirts.

A Board remand dated February 1999 returned this case to the 
RO for the conduction of a Travel Board hearing.

A hearing before the undersigned member of the Board at the 
RO (i.e. a travel board hearing) was held in November 2000.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported that he continued to do his own 
therapy for his elbow, consisting of exercises every morning.  
He reported that he did not have the range of motion of his 
arm that he used to, and that his right arm would hurt on 
cold wet damp days, as arthritis.  The veteran indicated that 
there were a lot of things that he used to be able to do, 
that he was no longer able to do, or no longer able to do as 
well as he once did, such as bowling, fishing, riding 
motorcycles, and canoeing.  The veteran indicated that he 
felt that he had more pain depending on the time of year.  He 
indicated that he could no longer write for long periods of 
time, or perform the type of engineering work he previously 
performed.  The veteran reported he had both good days and 
bad days, in which performing certain tasks would be more 
difficult.  He indicated that he has trouble with his arm 
falling asleep.  The veteran described much of the testing he 
had undergone on his right arm.

A further Board Remand was issued on January 17, 2001, 
instructing that the veteran be scheduled for further 
orthopedic and neurological examinations.

The veteran received a VA orthopedic examination in January 
2001.  The report of that examination indicates that the 
veteran's claims file was reviewed.  The veteran at that time 
complained of numbness developing extending from the right 
elbow, along the inner forearm, and into the fourth and fifth 
fingers of the right hand.  He did not describe numbness in 
the other fingers.  He indicated that numbness was 
precipitated by any strenuous activity requiring resistance 
of the musculature in the arm and forearm on the right, such 
as hoeing, raking or handling a patient.  When this happens, 
he develops a small lump on the inner posterior surface of 
the elbow and associated with this, he would develop numbness 
and tingling in the hand.  He indicated he could relieve this 
by shaking his elbow and hand and extending it. 

Upon examination, the veteran was noted to restrict the range 
of motion of his elbow in disrobing and dressing.  He has a 
4-inch lateral epicondylar scar running along the long axis 
of the extremity centered over the elbow and lateral 
epicondylar rea, which was well healed and non-tender.  There 
was also a small well-healed medial epicondylar scar.

The range of motion of the elbow joint was to 30 degrees of 
extension representing a 30 degree flexion contracture and 
from this position, he was able to flex to 105 degrees.  The 
examiner anticipated the veteran's range of motion to be 0-
145 degrees.

The veteran described himself as being right handed, but he 
has started performing many activities with his left hand 
such as shaving, and he avoids writing.  He lacked the last 
few degrees of full pronation, approximately 5-10 degrees.  
The extremes of pronation cause pain in the elbow and the 
extremes in the elbow position cause pain in the right elbow.

The veteran could, by repeated flexion, extension, and 
stressing the elbow, cause a small mass to present in the 
ulnar groove.  This was approximately one-quarter inch in 
diameter.  It was poorly defined and could be made to 
disappear by certain movements of the elbow.  When it was 
present, the veteran complained of tingling and some burning 
in the little and ring fingers of the right hand.  When the 
mass disappeared, the symptoms in the finger disappeared.

Circumferential measurements of the forearm did not reveal a 
conclusive persistent decrease in muscle mass size.  At one 
point, one-quarter inch decrease in size was present on the 
right side as compared to the left.  The veteran had good 
findings of use in the right hand such as skin changes.  He 
did not have signs of any atrophic changes such as loss of 
whorl or sweating.  Evaluation revealed the veteran to show 
some slight decrease in adduction and abduction of the 
fingers.

The examiner noted that multiple films taken of the right 
elbow revealed changes in the joint.  The contour of the 
lateral epicondyle appeared to have been planed or changed 
into a more vertical configuration.  The joint space appeared 
narrow, both medially and laterally.  A small ossicle of bone 
was present distal to the previous epicondylar area.  The 
head of the radius showed some spurring both anteriorly and 
posteriorly, suggesting changes in the radial capitellar and 
ulnar relationship.

Medially, the joint showed a small ossicle in the area of the 
ulnar groove, approximately 3mm in diameter.

The examiner's impression was that the veteran had a remote 
surgical procedure of the right elbow, ankylosis, loss of 
range of motion, partial to the right elbow, as well as 
degenerative arthritis of the right elbow, and transient 
ulnar neuritis secondary to above.

The examiner indicated that the appearance of the small 
irregularity in the ulnar notch may represent hypermobility 
or a translatory movement of the ulnar nerve in and out of 
its normal anatomical bed.  He indicated that this would 
account for the veteran's symptoms and would not be unlikely 
considering the veteran's past history.  It could also 
account for the fact that the veteran has up to now shown no 
persistent permanent changes of malfunction of the ulnar 
nerve.  If the ulnar neuropathy has been consistent, then by 
now the veteran would be showing atrophy and possible skin 
changes.

The examiner noted that the veteran does have pain on use of 
the elbow.  He has had weakened movement because of the pain 
and also the loss of mobility.  The loss of mobility, in 
turn, would create incoordination.  Fatigability in a true 
sense of fatigue would not be induced by the veteran's 
lesions.  

The examiner concluded that the veteran has functional loss 
in a dominant extremity secondary to his elbow changes.  The 
degree of limitation would depend on his activities, active 
or sedentary, and would range from mild to moderate.

The report of X-rays of the veteran's right elbow taken 
February 2001 showed mild degenerative changes about the 
elbow, with no fractures or joint effusion.

The veteran received a VA neurological examination in 
February 2001.  The report of that examination indicates that 
the veteran reported that he continues to have pain in his 
right elbow.  He indicated that he had numbness of the right 
upper extremity that is precipitated by activity.  He stated 
that this initially involves numbness extending from the 
elbow down into the last three digits of the right hand.  
This is not in any known dermatomal or peripheral nerve 
distribution.  Shortly after this, the entire right extremity 
becomes numb.  This happens about once a day, and lasts for 
1-15 minutes.  As noted, this numbness is not anatomical or 
physiological in distribution.

The examiner noted that he had examined the veteran 
previously in May 1997, and found no objective neurological 
deficit.  The examiner continued to relate the history of the 
veteran as found in the claims file.

The veteran reported that he was able to perform his job 
without limitations because of this problem.

Upon examination, the veteran's blood pressure in the right 
arm sitting was 134/80, and in the left arm sitting was 
132/82.  There were no carotid or supraclavicular bruits.  
Both hands were well callused.  There was a well healed 
linear 10 cm surgical scar over the lateral aspect of the 
right elbow, which is not over the ulnar nerve.  The ulnar 
nerve could not be palpated in the ulnar groove on the right 
side, it did not feel enlarged, and there was no evidence of 
a neuroma.  Range of motion testing of the right elbow 
revealed some reduction in the range of motion testing.  He 
was not able to fully extend the right elbow, with the 
deficit of extension being 15 degrees.  Flexion of the right 
elbow from this point was 75 degrees, which is decreased.  He 
can supinate and pronate the right forearm 90 degrees from 
the neutral position which is within normal limits.

North radial pulses were palpable, and were within normal 
limits.  There was no diminution of the radial pulses with 
hyperabduction of the shoulders, Adson's maneuver or the 
exaggerated soldier's maneuver.

Upon neurological examination, strength and muscle tone of 
all major muscle groups in both upper extremities was within 
normal limits, with no atrophy or fasciculations.  There was 
good muscle bulk of both upper extremities.  Pain and touch 
sensation was intact in both upper extremities, with all 
major dermatomes and all major peripheral nerves tested.  
Biceps and triceps tendon jerks were 2+ and symmetrical.

The examiner noted the X-rays taken in February 2001, which 
were interpreted as showing mild degenerative changes.

The examiner's impression was of degenerative arthritis of 
the right elbow, resulting in pain and decreased range of 
motion of the right elbow.  The examiner also indicated that 
right tardy ulnar palsy, alleged, was not found.  There was 
no objective clinical or electrophysiological evidence of a 
right ulnar neuropathy.

The Board has reviewed the veteran's entire medical history 
with respect to his right sided tardy ulnar nerve palsy. The 
Board finds that the above-cited examinations appear to have 
been full and complete. The Board also finds that the 
September 1997 decision to reduce the veteran's disability 
rating was consistent with the medical evidence of record, 
and the applicable regulations as outlined above.

With regard to 38 C.F.R. § 3.344(a), the Board notes that the 
veteran did have a thorough examination prior to the 
reduction of his 30 percent rating, and the collective 
medical evidence clearly demonstrates that, when the veteran 
was examined in May 1997, his ulnar nerve palsy had improved 
to the point that it was no longer discernable.  See Brown, 5 
Vet. App. at 420; 38 C.F.R. §§ 4.2, 4.10.

Significantly, the Board notes that 38 C.F.R. 4.214a, 
Diagnostic Code 8516 (2001), under which the veteran was 
originally assigned a 30 percent rating, requires that the 
veteran suffer from either complete or some level of 
incomplete, to include mild, paralysis of the ulnar nerve.  
VA examination of May 1997, as well as EMG testing, showed 
the veteran to have no right sided tardy ulnar palsy at that 
time, and in fact the veteran has not been found to have any 
right sided tardy ulnar palsy since that time.  With no 
finding of even a mild incomplete palsy of the veteran's 
right ulnar nerve, it is properly rated as noncompensable.  

Clearly, the veteran does suffer from a significant 
disability of his right elbow.  However, the Board points out 
that the veteran is currently receiving a 20 percent 
evaluation under Diagnostic Code 5208, for the limitation of 
motion of the right elbow that he suffers from.  Again, the 
evidence of record clearly indicates that the veteran does 
not suffer from any sort of tardy ulnar palsy of the right 
side at this time, and as such, he cannot receive a 
compensable evaluation under the applicable code dealing with 
tardy ulnar palsy.

Further, the Board notes that 38 C.F.R. §§ 4.1 and 4.2 impose 
a clear requirement on VA, when deciding rating reduction 
cases, to base its decisions on a review of the entire 
history of the veteran's disability.  See Kitchens, 7 Vet. 
App. at 324; Brown, 5 Vet. App. at 421; Schafrath, 1 Vet. 
App. at 594.  In the instant case, the Board is satisfied 
that the evidence of record reflects an actual improvement in 
the veteran's right sided tardy ulnar nerve, and that said 
change is based upon thorough VA examinations and outpatient 
reports and hearing testimony and reflects an improvement in 
function under the ordinary conditions of life and work.  The 
Board holds, therefore, that the preponderance of evidence 
clearly establishes that the reduction of a 30 percent 
evaluation to a noncompensable evaluation for right sided 
tardy ulnar nerve was proper.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.124a, Diagnostic Code 8516 
(2001).  The benefit sought on appeal is thus denied.  
Further, as noted above, there is no basis for assignment of 
a compensable rating.


ORDER

As the reduction in the evaluation for the veteran's tardy 
ulnar nerve palsy on the right side from 30 percent disabling 
to noncompensable was proper, a compensable rating is not in 
order, the appeal is denied.  

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

